Citation Nr: 1125771	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-50 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to August 1975.  He died in January 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing.

The appellant submitted a VA Form 9 in December 2009 in which she requested a hearing before the Board at a local VA office.  The RO did schedule the appellant for a hearing before a decision review officer (DRO) in September 2010.  However, she has not been provided a hearing before the Board, and there is no indication that she had accepted the DRO hearing in lieu of a hearing before the Board.

The Board notes that the failure to afford the appellant a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, the appellant should be notified of her hearing options and scheduled for a hearing before the Board.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

The RO should notify the appellant of her hearing options and take appropriate steps in order to schedule her for a hearing with a Veterans Law Judge of the Board in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


